Chief Justice Marshall
delivered the opinion of the Court—
If the judgment in this case had been against the land instead of the person of Mrs. Sweeney, it would not have been reversable, although rendered in an action by ordinary proceedings against herself and husband, and although there was no transfer of the case, as against her, to the equitable docket. But the deed referred to in the pleading of the plaintiff, and exhibited in evidence, conveys to her a separate estate in the land therein mentioned. And although she may render that estate liable for her engagements, she cannot bind herself personally. She *328therefore was not subject to a personal judgment on the note executed by her husband and herself. In this case the deed conveys the land directly to the wife, yet as it is expressly for her separate use and benefit, and not to be liable in any way for the debts of her husband, there seems to be still some ground for distinguishing it from an ordinary conveyance to her in fee, and for regarding it as subject to her power of appointment and disposition as a separate estate, to which even the limited power which under our recent statutes the husband has over the wife’s land does not attach. But even if this distinction be not made, the statutes referred to, while they subject the wife’s land to debts contracted for necessaries, and evidenced by writing signed by both husband and wife, do not make the wife personally liable, nor capacitate her to bind herself. They only capacitate ■her to bind her estate, and there seems to be no reason for enlarging the liability which she may thus create, or for changing the mode of enforcing it. In any view, therefore, the judgment, so far as she is concerned, should only have been against her land, for improvements on which the debt seems to have been contracted.
2. No personal judgment can be rendered against a feme covert upon a note executed by herself and husband.
Wherefore, the judgment against her is reversed, and the cause is remanded for a judgment subjecting her estate to the satisfaction of the debt sued for, and the costs.